DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claim 1-15 in the reply filed on January 18, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hackel et al (US 2016/0083319 A1) in view of Yiu (WO 2017/121981 which corresponds to US 2019/0016655 A1).
	Applicants’ claimed invention is directed to a process for producing methanol from an input gas comprising carbon monoxide and hydrogen, wherein introducing an input gas produced at and under elevated pressure into a pre- reactor stage as an input gas stream for catalytic conversion into a first methanol- containing product stream, separating methanol from the first methanol-containing product stream and discharging the separated methanol from the pre-reactor stage, compressing a residual gas of the remaining input gas stream to reaction pressure as a residual gas stream and introducing the compressed residual gas into a main reactor stage for catalytic conversion into a second methanol-containing product stream, and separating methanol from the second methanol-containing product stream and discharging the separated methanol from the main reactor stage, wherein the input gas has a carbon monoxide content of 25% to 36% by volume before introduction into the pre-reactor stage.
	Hackel teaches a process for production of methanol from syngas, a first synthesis gas stream is passed as feed stream through at least one methanol pre-reactor, in which a part of the carbon oxides is catalytically converted with hydrogen to obtain methanol; the methanol produced is separated, and thus a second synthesis gas stream is obtained; the second synthesis gas stream is passed through at least one methanol main reactor, in which a further part of the carbon oxides is catalytically converted with hydrogen to obtain methanol; the methanol produced is separated, and thus a third synthesis gas stream is obtained; the third synthesis gas stream is divided into a fourth synthesis gas stream and a fifth synthesis gas stream, wherein the fourth synthesis gas stream is recirculated to the methanol main reactor and in this way forms an inner synthesis cycle; the fifth synthesis gas stream is supplied to at least one inert gas separation stage, wherein a sixth recirculation stream depleted of inert components and a purge stream enriched in inert components are obtained; the sixth recirculation stream depleted of inert components is recirculated to the methanol main reactor or reactors, and in this way an outer synthesis cycle is formed [0018].  
Hackel teaches that the methanol streams separated after the methanol pre-reactor or after the methanol main reactor or reactors can be supplied, preferably jointly, to the methanol product processing known per se. The same usually comprises one or more distillation steps, so that finally pure methanol can be obtained as product. In a further aspect of the invention, the methanol pre-reactor can be operated adiabatically or in a cooled, preferably water-cooled manner. In the water-cooled operation of the methanol pre-reactor the exothermicity of the methanol synthesis reaction can be utilized for the steam generation. In particular when charging the methanol pre-reactor with low-hydrogen synthesis gases of a low stoichiometric number SN, which is defined by SN=((c(H2)-c(CO2))/((c(CO)+c(CO2)). See paragraphs 0023-0025 (U.S. Pat. No. 7,019,039 describes a high efficiency process for producing methanol from synthesis gas, wherein the stoichiometric number or module M=([H2--CO2])/([CO2]+[CO]) of the make-up gas has been increased to about 2.05 by rejecting CO2 from the gas mixture for a series of single-pass reactors). 
	Hackel teaches that the methanol main reactors can be operated in a water-cooled, gas-cooled or adiabatic manner. Due to the high reaction enthalpy in the methanol synthesis, the cooled reactor operation is recommendable [0026]. In the plant shown in FIG. 2, which represents a preferred embodiment of the invention, the synthesis gas fresh gas stream initially is passed via conduit 23 to a methanol pre-reactor 24. This is an adiabatic fixed-bed reactor filled with a granular, copper-based methanol synthesis catalyst. Possibly, the synthesis gas must still be heated and compressed before entry into the methanol pre-reactor, which is not shown in FIG. 2. The reactor inlet temperature into the methanol pre-reactor lies between 190 and 2500 C, the reaction pressure typically is 5 to 10 MPa [0032}.
	Hackel is silent with respect to the following recitations:
	Concentration of carbon monoxide in input gas from of 25 % to 36 % by volume,
	Concentration of hydrogen in input gas from of 66 % to 72 %,
	Concentration of carbon dioxide in input not more than 5 % and
the process recirculation rate R is less than or equal to 2.5.
However, Yiu teaches a process for methanol synthesis, wherein the composition of first synthesis gas at the first synthesis reactor inlet is preferably as follows; 15-30 mol % carbon monoxide, 0.5-10 mol % carbon dioxide, 55-85 mol % hydrogen and the balance one or more inert gases. The pressure of the first synthesis gas at the first synthesis reactor inlet is preferably 50-100 bar abs. The temperature of the first synthesis gas at the first synthesis reactor inlet is preferably 200-2500C and at the outlet preferably 230-2800C [0027]-[0028].
	Yiu teaches that no recycle ratio section for the first synthesis reactor and a high recycle ratio section for the second synthesis reactor. By the term "recycle ratio", we mean the molar flow ratio of the recycled loop gas to the make-up gas that form the synthesis gas mixture fed to the second synthesis reactor. Accordingly the recycle ratio for the second synthesis gas arises from the proportion of the loop gas combined with the first methanol-depleted gas mixture, expressed relative to the make-up gas. Whereas the recycle ratio of the loop recycle gas stream to form the second synthesis gas mixture may be 1.1:1 to 6:1, it is preferably in the range 1.5:1 to 6:1, more preferably 2:1 to 6:1 [0021]-[0024]. 
Yiu teaches that a single circulator may be used for feeding the combined loop recycle gas and the first methanol depleted gas mixture to the second synthesis reactor.  In the present invention, at least part of the second methanol-depleted gas mixture is used as the loop recycle gas stream. Accordingly the second methanol-depleted gas is the source of the loop recycle gas stream. A purge stream may be recovered from the second methanol-depleted gas and/or the loop recycle gas stream [0029]-[0030].
Yiu teaches that the first and second synthesis reactors may comprise one or more reactors. In a preferred arrangement, the first synthesis reactor comprises a methanol synthesis catalyst disposed in tubes that are cooled by water under pressure, and the second synthesis reactor comprises a fixed bed of a methanol synthesis catalyst that is cooled in heat exchange with either water under pressure or a synthesis gas mixture selected from the first synthesis gas mixture and the second synthesis gas mixture. 
Yiu teaches that methanol synthesis may be effected in the first and second synthesis reactors conventionally at elevated temperature and pressure, for example pressures in the range 20 to 120 bar abs and temperatures in the range 1300 C to 3500 C. Where two-stage or separate circulation is effected for the recycle loop gas to the first and second synthesis reactors, they may be operated at the same or different pressures. Thus the first reactor may be operated at a higher pressure, the same pressure or a lower pressure than the second reactor. This may provide advantages in methanol recovery. In a preferred embodiment, the pressure in the second synthesis reactor is higher than the pressure in the first synthesis reactor. The difference in pressure between the reactors may be bar. The circulators may be conventional compressors suitably adapted for processing the recycle loop gas at the desired pressures [0043].
Yiu teaches that the make-up gas may be passed directly to the first methanol synthesis reactor without dilution with other gases. This may be performed when the make-up gas contains modest amounts of carbon monoxide, for example in the range 10-20% vol CO. Such synthesis gases may be obtained by conventional steam reforming of hydrocarbons. However, if desired the stoichiometry of the first synthesis gas may be adjusted for example by adding a hydrogen-containing gas stream, to optimise methanol synthesis in the first synthesis reactor. This may be particularly the case where the make-up gas contains higher amounts of carbon monoxide, for example in the range 20-35% vol or 25-35% vol. Such reactive synthesis gases may be obtained in particular by the gasification of coal or biomass, or from a hydrocarbon reforming process based on combined reforming or autothermal reforming. In these cases, the first synthesis gas is desirably diluted with a hydrogen-containing gas stream selected from a purge gas stream from other methanol processes or a hydrogen gas stream obtained for example by pressure-swing absorption or by membrane separation from a suitable hydrogen-containing gas mixture.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings provided by Yiu in Hackel’s process, wherein two-stage or separate circulation is effected for the recycle loop gas to the first and second synthesis reactors, which provide advantages in methanol recovery. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622